Citation Nr: 1001810	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a left tibia fracture with 
knee and ankle disability.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for residuals of 
bilateral frozen feet.

4.  Entitlement to service connection for arthritis of the 
upper and lower extremities.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to special monthly compensation (SMC) based 
upon the need for regular aid and attendance of another 
person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953 
and from November 1953 to April 1955, to include combat 
service in the Korean Conflict, and his decorations include 
the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2005 and December 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The Board notes that new and material evidence in the form of 
service personnel records have been received as to the 
Veteran's claims for service connection for a low back 
disorder, hearing loss, and residuals of bilateral frozen 
feet.  The Board further finds that these claims must be 
considered on a de novo basis, considering all evidence of 
record.  See Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 
2007).

Further, the Board notes that the Veteran made a claim for 
service connection for an anxiety disorder in March 2008.  In 
a September 2008 rating decision, the RO denied service 
connection for an anxiety disorder because it neither 
occurred in nor was caused by service.  However, within one 
year of that rating decision, he submitted VA mental health 
treatment records diagnosing him with anxiety disorder and 
posttraumatic stress disorder (PTSD).  When new evidence is 
submitted within the appeal period, RO must consider it and 
prepare a supplemental statement of the case.  See Charles v. 
Shinseki, No. 2009-7024 (Fed. Cir. Dec. 1, 2009).  Because 
new evidence was submitted within one year of the September 
2008 rating decision, the Veteran's rating decision did not 
become final by his failure to appeal within one year. See 
Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (concluding 
that where new evidence was received within the appeal 
period, RO's decision was not a final decision, and the new 
evidence should have been considered in conjunction with the 
original claim).  As such, the Board finds that the issue of 
entitlement to service connection for an acquired psychiatric 
disorder is also on appeal.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing 
loss, service connection for an acquired psychiatric 
disorder, and SMC based upon the need for regular aid and 
attendance of another person or by reason of being housebound 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's 
degenerative disc disease of the lumbar spine is 
etiologically related to his service-connected left tibia 
fracture with knee and ankle disability.

2.  It is at least as likely as not that the Veteran's 
residuals of bilateral frozen feet are etiologically related 
to service.

3.  Chronic arthritis of the upper and lower extremities 
(aside from those conditions already subject to service 
connection) was not manifest during service; degenerative 
pathology distinct from his service-connected disabilities 
was not identified many years after service separation; the 
current shoulder arthritis is unrelated to service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  Residuals of bilateral frozen feet were incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  Arthritis of the upper and lower extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2005 and January 2007 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the Veteran submitted additional records and written 
statements in support of his claims.  Next, specific VA 
medical opinions pertinent to the issues on appeal were 
obtained in September 2007, February 2008, and March 2008.

A specific VA medical examination is not needed to consider 
whether the Veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination with respect to any 
of he new and material evidence claims is not warranted.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2008).  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in October 2005, the amendment 
is not applicable to the current claim.

Further, in this case the Veteran was awarded the Combat 
Infantryman Badge, and in cases where a Veteran asserts 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under 
certain circumstances, of lay evidence.  If the Veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

Low Back Disorder

The Veteran seeks service connection for a low back disorder.  
Specifically, he alleges that his degenerative disc disease 
of the lumbar spine developed as a result of his service-
connected left tibia fracture.  Alternatively, he asserts 
that his low back was injured in November 1952 as a result of 
mortar shrapnel hitting his body.  

A review of the record reveals conflicting medical opinions 
as to whether the Veteran's low back disorder is 
etiologically related to his service-connected left tibia 
fracture.  In an August 1999 private orthopedic treatment 
note, the physician opined that, "he has by history a low 
back injury that has been compounded by his left lower 
extremity injuries and limp.  I feel this is all service 
connected and related to his initial injury and, therefore, 
feel that the VA should be amenable in responding to treat 
this condition."  Similarly, a July 1999 private physician 
correspondence indicated that "the service connected left 
tibia with knee and ankle disability certainly would affect 
his gait over a long period of time and most likely 
contributed significantly to the problems that he has in his 
back."

However, the Veteran was afforded a VA spine examination in 
July 2001, at which time the examiner opined that it was more 
likely than not that the degenerative disc disease of the 
lumbar spine was the result of aging and normal wear and tear 
rather than the result of any in-service injury.  

Based upon the above, the Board finds that the evidence is in 
equipoise and a reasonable doubt exists as to whether the 
Veteran's low back disorder, degenerative disc disease of the 
lumbar spine, is related to active duty, including his combat 
service in Korea, or to his service-connected left tibia 
fracture with knee and ankle disability.  Thus, giving him 
the benefit of the doubt, service connection for degenerative 
disc disease of the lumbar spine is warranted.

Residuals of Bilateral Frozen Feet

The Veteran also claims service connection for residuals of 
bilateral frozen feet.  Specifically, he alleges that he was 
stationed at the Chosin Reservoir during the Korean War and 
was treated at a Mobile Army Surgical Hospital for frozen 
feet where he was made to soak his feet for hours before 
regaining feeling in them.  He reports that his feet turned 
dark and bluish and that he remained in the hospital for 
approximately one-and-a-half weeks.  

Service treatment records dated in November 1951 confirm that 
the Veteran complained of right foot pain as a result of 
"old frostbite" and was treated with hot foot soaks.  
Service personnel records reveal that he participated in the 
Second Korean Winter.  

VA recognizes numerous conditions as the chronic effects of 
cold exposure as set out in Veterans Benefits Administration 
Manual M21-1MR, part III, Subpart iv, Chapter 4, Section E, 
Subsection 21, paragraphs a - f (Manual), which provides that 
injury due to exposure to extremely cold temperatures causes 
structural and functional disturbances of small blood 
vessels; cells; nerves; skin, and bone, and that the physical 
effects of exposure may be acute or chronic, with immediate 
or latent manifestations.  

Indeed, the Manual states the chronic effects of exposure to 
cold include:  Chronic fungal infection of the feet; 
disturbances of nail growth; hyperhidrosis; chronic pain of 
the causalgia type; abnormal skin color or thickness; cold 
sensitization; joint pain or stiffness; Raynaud's phenomenon; 
weakness of hands or feet; night pain; weak or fallen arches; 
edema; numbness; paresthesias; breakdown or ulceration of 
cold injury scars; and vascular insufficiency, indicated by 
edema, shiny, atrophic skin, or hair loss.  The Manual also 
reflects that VA recognizes that the chronic effects of 
exposure to the cold include an increased risk of developing 
conditions such as:  Peripheral neuropathy; squamous cell 
carcinoma of the skin, at the site of the scar from a cold 
injury; and arthritis or other bone abnormalities, such as 
osteoporosis, or subarticular punched-out lesions.  

Significantly, with regard to this case, VA recognizes cold 
sensitization; joint pain or stiffness; and night pain.  

The Veteran was afforded a VA cold injury examination in 
September 2007, at which time the examiner concluded that he 
could not relate the Veteran's current feet complaints to 
cold injury without resorting to mere speculation.  However, 
the Manual provides that service connection for residuals of 
a cold injury should be granted if a cold injury was incurred 
during military service and an intercurrent nonservice-
connected cause cannot be determined.  

Based upon the above, the Board finds that the Veteran was 
treated for frostbite during his combat service and that an 
intercurrent nonservice-connected cause for his current foot 
symptomatology has not been identified.  Thus, giving him the 
benefit of the doubt, service connection for residuals of 
bilateral frozen feet is warranted.

Arthritis of the Upper and Lower Extremities

The Veteran also claims service connection for arthritis of 
the upper and lower extremities.  At the outset, the Board 
notes that he is already service connected for fractured left 
tibia with knee and ankle disability (rated as 30 percent 
disabling under Diagnostic Code 5262) and fractured left 
humerus with deformity and limitation of motion of the left 
elbow (rated as 20 percent disabling under Diagnostic Code 
5202).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Service treatment records reveal complaints of and treatment 
for his service-connected left tibia and left elbow 
disorders.  On his April 1955 Report of Medical History upon 
separation, he self-reported that he suffered from arthritis 
or rheumatism; bone, joint, or other deformity; a pain or 
"trick" shoulder or elbow; a "trick" or locked knee; and 
foot trouble.  He further elaborated that his left elbow and 
left leg had been broken.  Although a May 1953 Report of 
Medical Examination at the time of his first separation from 
service indicated that he suffered from mild residuals of his 
left tibia fracture, the April 1955 Report of Medical 
Examination at the time of his second separation from service 
indicated that his feet were within normal limits.  
Therefore, service records do not show chronic orthopedic 
symptomatology (other than his previously service connected 
conditions) at the time of discharge.

Post-service treatment records reveal continuing treatment 
for left elbow, knee, and ankle pain.  However, it was not 
until October 2005 that he made a separate claim for 
arthritis in the upper and lower extremities distinct from 
his service-connected left tibia and left humerus 
disabilities.  Although he attributed his condition to 
exposure to extreme, hazardous weather during the Korean War, 
the RO interpreted this claim as distinct from his previous 
claim of entitlement to service connection for residuals of 
bilateral frozen feet.  At a VA joints examination undertaken 
in March 2008, the Veteran did not indicate symptomatology in 
any of the joints of the right upper extremity or right lower 
extremity.  Examination revealed an old rotator cuff tear of 
the left shoulder with mild arthritis, traumatic arthritis of 
the left elbow, normal examination of the left hand, mild 
osteoarthritis of the left knee, and normal examination and 
X-ray of the left ankle and foot.  

	The evidence also includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience pain in his upper 
and lower extremities after he was discharged from the 
service.  
	
	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
The Board has weighed his statements as to continuity of 
symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be 
of lesser probative value.  See Pond v. West, 12 Vet. App. 
341 (1999) (although Board must take into consideration the 
Veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).  Thus, continuity 
has not here been established, either through the competent 
evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back disorder to active duty, despite his 
contentions to the contrary.    

Specifically, the examiner at a September 2007 VA cold injury 
examination could not relate them to a cold injury without 
resorting to mere speculation.  Further, the examiner at the 
March 2008 VA joints examination explained that the Veteran's 
left elbow arthritis was secondary to the old fracture of his 
distal humerus while the problem in his left shoulder was 
secondary to an old chronic rotator cuff tear.  He 
specifically did not find any evidence of arthritis in the 
left hand, left ankle, or left foot.  Moreover, he noted that 
exposure to cold weather does not cause arthritis in the 
joints over 50 years after the event.  Rather, he opined that 
the Veteran's degenerative changes in the left shoulder and 
left knee were more likely due to his activities and his age.  

	The examiner reviewed the claims file, interviewed the 
Veteran and conducted a physical examination.  Thus, the 
Board finds the VA examiner's opinion to be of great 
probative value.  The Board has also considered the Veteran's 
statements asserting a nexus between his currently-diagnosed 
disorder and active duty service.  While the Board reiterates 
that the Veteran is competent to report symptoms as they come 
to him through his senses, arthritis is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Such competent evidence 
has been provided by the medical personnel who have examined 
the Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

Given that the Veteran is already service connected for 
fractured left tibia with knee and ankle disability and 
fractured left humerus with deformity and limitation of 
motion of the left elbow, the Board finds that additional 
grants of service connection for the upper and lower 
extremities would constitute impermissible pyramiding.  Thus, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection and thus the issue 
must be denied.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.  

Service connection for residuals of bilateral frozen feet is 
granted.  

Service connection for arthritis of the upper and lower 
extremities is denied.  

REMAND

The Veteran also seeks service connection for hearing loss 
and an acquired psychiatric disorder.  

With respect to the psychiatric disorder claim, in a 
September 2008 rating decision, the RO denied service 
connection for an anxiety disorder because it neither 
occurred in nor was caused by service.  However, within one 
year of that rating decision, he submitted VA mental health 
treatment records diagnosing him with anxiety disorder and 
posttraumatic stress disorder (PTSD).  When new evidence is 
submitted within the appeal period, RO must consider it and 
prepare a supplemental statement of the case.  See Charles v. 
Shinseki, No. 2009-7024 (Fed. Cir. Dec. 1, 2009).  Because 
new evidence was submitted within one year of the September 
2008 rating decision, the Veteran's rating decision did not 
become final by his failure to appeal within one year.  Id.; 
see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999) 
(concluding that where new evidence was received within the 
appeal period, RO's decision was not a final decision, and 
the new evidence should have been considered in conjunction 
with the original claim).  To date, the RO has not issued him 
a statement of the case as to this claim.  As such, the Board 
has no discretion and must remand the matter for the issuance 
of that SOC.

The Board also finds that the Veteran should be afforded 
appropriate examinations for the purpose of determining the 
etiology and/or date of onset of his hearing loss and 
acquired psychiatric disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Finally, as to his service connection claims, the Board 
observes that, in adjudicating these claims, the RO has not, 
to date, considered the application of 38 U.S.C.A. § 1154(b) 
(West 2002) or 38 C.F.R. § 3.304(d) (2009).  In light of the 
Veteran's combat service, in reconsidering this issue, the RO 
must specifically consider that law and regulation.  See 
Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

In addition, the Veteran seeks special monthly compensation 
based upon the need for regular aid and attendance or by 
reason of being housebound.  Special monthly compensation at 
the aid and attendance rate is payable when the Veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  38 C.F.R. § 3.350.  

The record reflects that the Veteran does not drive an 
automobile but uses a motorized scooter on a daily basis.  He 
claims that he does not walk at all and uses crutches to 
transfer himself from the scooter to a bed or chair.  He 
reportedly fractured his right knee in the later 1990s and 
has not walked since that time due to fear of falling.  
However, he is not hospitalized or permanently bedridden.  He 
leaves the premises of his house 2 to 3 times per month to go 
to church but does not otherwise go out.  His vision is 
corrected to 5/200 with glasses.  His spouse prepares meals 
and assists him with bathing and changing his clothes.  He is 
capable of feeding himself, brushing his teeth, and 
toileting.  There is no history of bowel or bladder 
incontinence. 

The Veteran was afforded a VA stomach examination in February 
2008 which specifically addressed the effect of his service-
connected duodenal ulcer on his ability to tend to the 
activities of daily living.  While the  examiner noted that 
the Veteran needed some help from his spouse to complete a 
few activities of daily living, these needs were not caused 
by his service-connected duodenal ulcer.  

With respect to his service-connected orthopedic 
disabilities, the February 2008 stomach examiner referred to 
the "separate orthopedic examination for comments concerning 
whether these functional impairments are related to his 
service-connected arthritis condition."  However, although a 
VA joints examination was conducted in March 2008, it did not 
specifically address the effect of his service-connected 
orthopedic disabilities on his ability to tend to the 
activities of daily living.  As such, this claim must be 
remanded to obtain such an opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the onset and etiology of any hearing loss 
found to be present.  All necessary, 
including an audiological evaluation, must 
be conducted.  The claims folder must be 
available for review by the examiner.  For 
any hearing loss disability found, the 
examiner must state whether it is at least 
as likely as not that it was incurred in 
during his service, to specifically 
include his combat experiences in Korea, 
or is otherwise causally related to 
service.  In doing so, the examiner must 
acknowledge and discuss the Veteran's lay 
report regarding whether there was a 
continuity of symptoms since service.  A 
complete rationale for all opinions should 
be set forth in a legible report.

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo an appropriate 
examination to determine eligibility for 
special monthly compensation based on the 
need for aid and attendance.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner should address in the examination 
report whether the following are present 
as a result of the Veteran's service-
connected disabilities: inability to dress 
or undress himself or to keep himself 
ordinarily clean and presentable; frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid (this does not 
include the adjustment of appliances which 
normal persons would be unable to adjust 
without aid, such as supports, belts, 
lacking at the back, etc.); inability to 
attend to the wants of nature; inability 
to feed himself through loss of 
coordination of the upper extremities or 
through extreme weakness; or incapacity, 
physical or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to his daily environment.  

The examiner must also opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

3.  The RO must issue the Veteran an SOC 
with respect to his claim of service 
connection for psychiatric disability.

4.  Then, after undertaking any additional 
development, including conducting any 
other medical examinations deemed 
warranted, and in light of the additional 
evidence obtained pursuant to the 
requested development, readjudicate the 
appeal.  In doing so, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
entitlement remains denied for any claim, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


